      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 1 of 18




 1   Stephen B. Coleman (State Bar #021715)
     PIERCE COLEMAN PLLC
 2
     7730 East Greenway Road, Suite 105
 3   Scottsdale, AZ 85260
     Tel. (602) 772-5506
 4   Fax (877) 772-1025
 5   Steve@PierceColeman.com
     Attorneys for Defendants
 6
 7                             UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF ARIZONA
 9
     Juan Hernandez, individually and the
10
     Arizona Conference of Police and Sheriffs,
11   an Arizona nonprofit corporation,                 Case No: CV-19-05365-PHX-MTL
12                         Plaintiffs,
                                                          DEFENDANTS’ MOTION TO
13            v.                                            DISMISS PLAINTIFFS’
                                                           AMENDED COMPLAINT
14   The City of Phoenix, a municipal
     corporation; Jeri Williams, in her official
15   capacity as Chief of Police of the Phoenix
16   Police Department; and Shane Disotell, in
     his official capacity as the Commander of
17   the Phoenix Police Professional Standards
     Bureau,
18
                           Defendants.
19
20            Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants City of Phoenix

21   (“the City”), Jeri Williams (“Williams”), and Shane Disotell (“Disotell”) (collectively,

22   “Defendants”) move to dismiss Plaintiffs’ Amended Complaint (“FAC”) for failure to

23   state a claim upon which relief can be granted. Undersigned counsel certifies that the

24   parties have conferred in good faith prior to the filing of this Motion, as required by this

25   Court.

26                                   FACTUAL BACKGROUND

27            Plaintiff Juan Hernandez is a Sergeant with the City’s Police Department. [FAC at

28   ¶ 9] He faces potential discipline based on inflammatory Facebook posts that demonstrate


                                                   1
      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 2 of 18




 1   religious bigotry and violate departmental policies. [Id. at ¶ 51]
 2          On or about June 1, 2019, a watchdog group called the Plain View Project (“PVP”)
 3   released a collection of social media posts by Phoenix police officers to the public and
 4   media outlets, including several postings by Hernandez that reflected anti-Muslim
 5   sentiment. [Id. at ¶¶ 26, 28] On June 3, 2019, the Police Department’s Professional
 6   Standards Bureau (“PSB”) initiated an investigation of four Facebook postings by
 7   Hernandez that contained religiously insensitive material. [Id. at ¶ 35]
 8          On September 30, 2013, Hernandez posted a picture with the following statement:
 9   “THE MOST COMMON NAME FOR A CONVICTED GANG RAPIST IN ENGLAND
10   IS. . . Muhammad[.] Note to the British media – these gangs are not comprised of
11   ‘Asians’; they are Muslims.” [Id. at ¶ 17] On October 8, 2014, Hernandez posted a joke
12   about a taxi driver who kicked a Muslim passenger out of his vehicle and told him: “In the
13   time of the prophet, there were no taxis, so piss-off and wait for a camel!” [Id. at ¶ 18]
14   On December 24, 2013, Hernandez posted material ridiculing Islamic contributions to
15   science. [Id. at ¶ 19] Finally, on January 9, 2014, Hernandez posted an article entitled
16   “Military Pensions Cut, Muslim Mortgages Paid by US!” [Id. at ¶ 23]
17          In the course of the PSB investigation, Hernandez acknowledged that his Facebook
18   account was publicly accessible at the time of the postings. Hernandez also conceded that
19   his Facebook account included pictures of him in his police uniform, such that he was
20   identifiable as a Phoenix police officer. [Exhibit 13 to FAC at pgs. 2, 9]
21          The PSB investigation concluded that Hernandez’s postings violated the following
22   departmental policies:
23      • Operations Order 3.27.9.B.(6), (New 08/13), which states, “Department
           personnel are free to express themselves as private citizens on social media
24         sites to the degree that their speech does not impair working relationships of
           this Department, are detrimental to the mission and functions of the
25         Department, that undermine respect or public confidence in the Department,
           cause embarrassment to the Department or City, discredit the Department or
26         City, or undermine the goals and mission of the Department or City.”
        • Operations Order 1.1.2.B.(3), which states, “Responsibility and Respect: We
27         respect and honor the inherent dignity of all people, including ourselves, and
           pledge fair and equal treatment for all.”
28

                                                  2
         Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 3 of 18



     [PSB Investigative Report, attached hereto as Exhibit A]1
 1
             The PSB determined that Hernandez’s conduct was a Class III violation, which
 2
     may result in a demotion, and/or 40, 80, or 240-hour suspension, or termination of
 3
     employment. [FAC at ¶¶ 42, 51]
 4
             In an attempt to deprive the City of the ability to discipline officers for improper
 5
     conduct (such as Hernandez’s bigoted posts), Plaintiffs are now challenging the
 6
     constitutionality of the Police Department’s social media policy and the PSB’s
 7
     investigative process. As set forth below, Plaintiffs’ efforts are unavailing because (1)
 8
     Hernandez’s speech was not on a matter of public concern; (2) the City’s interest in
 9
     regulating hateful, bigoted speech by a police officer outweighs any alleged protection
10
     under the First Amendment; (3) the social media policy comports with constitutional
11
     requirements; and (4) Plaintiffs have no valid challenge to the PSB investigation.
12
                                             ARGUMENT
13
     I.      THE TWOMBLY/IQBAL PLEADING STANDARD.
14
             Federal Rule of Civil Procedure 8 mandates that every complaint include sufficient
15
     facts to, at a minimum, “give the defendant fair notice of what the . . . claim is and the
16
     grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554 (2007). The
17
     Supreme Court has stated that “[w]ithout some factual allegation in the complaint, it is
18
     hard to see how a claimant could satisfy the requirement of providing not only ‘fair
19
     notice’ of the nature of the claim, but also ‘grounds’ on which the claim rests.” Id. at 556
20
     n.3. Thus, “[w]hile a complaint attacked by a 12(b)(6) motion does not need detailed
21
     factual allegations, a plaintiff’s obligation to provide the grounds for his entitlement to
22
23
24   1
       Plaintiff attached the PSB investigation report as Exhibit 20 to his original Complaint,
     but removed it from his Amended Complaint, perhaps in an attempt to deprive this Court
25   of relevant facts that are detrimental to his claims. Despite Plaintiff’s efforts at
     obfuscation, this Court may consider the investigative report in deciding the this motion
26   because it is a document upon which the Amended Complaint relies and the authenticity
     is not contested –- as confirmed by Plaintiff’s earlier reliance on the report as an exhibit.
27   Parrino v. Fhp, Inc., 146 F.3d 699, 706 (9th Cir. 1998) (holding that a court “ruling on a
     motion to dismiss may consider a document the authenticity of which is not contested,
28   and upon which the plaintiff’s complaint necessarily relies”).

                                                    3
      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 4 of 18




 1   relief requires more than labels and conclusions, and a formulaic recitation of the
 2   elements of a cause of action will not do.” Id. at 555 (internal quotations omitted).
 3          The Supreme Court reaffirmed this heightened standard in Ashcroft v. Iqbal:
 4          Threadbare recitals of the elements of a cause of action, supported by mere
            conclusory statements, do not suffice. Although for the purposes of a
 5          motion to dismiss we must take all of the factual allegations in the
            complaint as true, we are not bound to accept as true a legal conclusion
 6          couched as a factual allegation. Rule 8 marks a notable and generous
            departure from the hyper-technical, code-pleading regime of a prior era, but
 7          it does not unlock the doors of discovery for a plaintiff armed with nothing
            more than conclusions.
 8
     129 S. Ct. 1937, 1949-50 (2009) (emphasis added and internal quotations and parentheses
 9
     omitted). Therefore, to survive a motion to dismiss, a plaintiff must allege sufficient facts
10
     to state a claim for relief “that is plausible on its face.” Id. at 1949. As set forth below,
11
     Plaintiff’s Amended Complaint fails to meet this standard.
12   II.    PLAINTIFFS’ FIRST AMENDMENT CLAIMS ARE MERITLESS.
13          Hernandez, the Arizona Conference of Police and Sheriffs (“AZCOPS”), and Mark
14   Schweikert (collectively, “Plaintiffs”) raise two challenges to the Police Department’s
15   social media policy. First, they contest the constitutionality of the policy as applied to
16   Hernandez’s Facebook postings. Second, they assert that certain portions of the
17   “PERSONAL USE” section of the policy are facially overbroad. The City will analyze
18   each theory separately.
19          A.     The “As Applied” Challenged Is Barred By Law Of The Case.
20          At the preliminary injunction phase, this Court decided that Hernandez’s speech
21   was not on a matter of public concern, and that any purported value was outweighed by
22   the City’s interests under the Pickering balance. [Doc. 36 at 13-16] These
23   determinations were made as a matter of law based on the plain language of Hernandez’s
24   postings. Therefore, the outcome cannot be changed by any factual supplementation. As
25   such, the “as applied” challenged is barred under the doctrine of “law of the case.”
26          It is well-settled that “courts generally ... refuse to reopen what has been
27   decided....” Magnesystems, Inc. v. Nikken, Inc., 933 F. Supp. 944, 948 (C.D. Cal. 1996)
28

                                                    4
      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 5 of 18




 1   This basic principle is referred to as the “law of the case.” See 18 Charles A. Wright,
 2   Arthur R. Miller, Federal Practice and Procedure § 4478 at 788 (“Law of the case rules
 3   have developed to maintain consistency and avoid reconsideration of matters once
 4   decided during the course of a single continuing lawsuit.”); Christianson v. Colt Indus.
 5   Oper. Corp., 486 U.S. 800, 816 (1988). Under this doctrine, “[i]ssues decided at an
 6   earlier stage of the litigation, either explicitly or by necessary inference from the
 7   disposition of the issues, constitute the law of the case[,]” and should not be disturbed
 8   absent exceptional circumstances. Magnesystems, 933 F. Supp. at 948.
 9          To meet the “exceptional circumstances” requirement to justify a departure from
10   the doctrine of law of the case, Plaintiffs must show that (1) there was an intervening
11   change in controlling law; (2) new evidence has surfaced; or (3) the initial ruling resulted
12   in clear error or manifest injustice. Id. at 949. None of these exceptions are applicable
13   here, so the “as applied” challenge must fail.
14          B.     Hernandez’s Speech Was Not On A Matter Of Public Concern.
15          Even setting aside the issue of “law of the case,” Plaintiffs have not asserted a
16   viable “as applied” claim. In the Ninth Circuit, courts evaluate “as applied” First
17   Amendment claims using the following five-step inquiry: (1) whether the plaintiff spoke
18   on a matter of public concern; (2) whether the plaintiff spoke as a private citizen or public
19   employee; (3) whether the plaintiff’s protected speech was a substantial or motivating
20   factor in the adverse employment action; (4) whether the state had an adequate
21   justification for treating the employee differently from other members of the general
22   public; and (5) whether the state would have taken the adverse employment action even
23   absent the protected speech. Eng v. Cooley, 552 F.3d 1062, 1070 (9th Cir. 2009).
24          As an initial flaw with Plaintiffs’ “as applied” challenge, Hernandez did not engage
25   in protected speech on a matter of public concern. The Ninth Circuit Court of Appeals has
26   explained that for speech to address a matter of public concern:
27          [T]he content of the [] speech must involve “issues about which
            information is needed or appropriate to enable the members of society to
28          make informed decisions about the operation of their government.”

                                                   5
      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 6 of 18



            McKinley, 705 F.2d at 1114 (internal quotation marks and citation omitted);
 1          see also Gillette v. Delmore, 886 F.2d 1194, 1197 (9th Cir. 1989)
            (describing “matter[s] of political, social, or other concern to the
 2          community” as matters of public concern). “On the other hand, speech that
            deals with ‘individual personnel disputes and grievances’ and that would be
 3          of ‘no relevance to the public’s evaluation of the performance of
            governmental agencies’ is generally not of ‘public concern.’” See Coszalter
 4          v. City of Salem, 320 F.3d 968, 973 (9th Cir. 2003) (quoting McKinley, 705
            F.2d at 1114); see also Connick, 461 U.S. at 154 (stating that speech
 5          limited to “an employee grievance concerning internal office policy” is
            unprotected). The same is true of “speech that relates to internal power
 6          struggles within the workplace,” and speech which is of no interest “beyond
            the employee’s bureaucratic niche.”
 7
     Desrochers v. City of San Bernardino, 572 F.3d 703, 711 (9th Cir. 2009).
 8
            The Ninth Circuit has also recognized that: “In a close case, when the subject
 9
     matter of a statement is only marginally related to issues of public concern, the fact that it
10
     was made because of a grudge or other private interest or to co-workers rather than to the
11
     press may lead the court to conclude that the statement does not substantially involve a
12
     matter of public concern.” Id. at 709-10.
13
            Here, Hernandez’s posts did nothing to inform the public about any aspect of the
14
     City’s functioning or operations. Instead, his speech is more properly characterized as
15
     relating to a personal grudge or other private interest.
16
            By illustration, the joke that Hernandez posted on October 8, 2014 did not contain
17
     any discussion of matters of social or political importance, but rather mocked and
18
     ridiculed people of Islamic faith by suggesting that a Muslim should ride a camel because
19
     there were no taxis in the time of the prophet. This can hardly be construed as speech on a
20
     matter of public concern. See Sabatini v. Las Vegas Metro. Police Dep’t, 369 F. Supp. 3d
21
     1066, 1084 (D. Nev. 2019) (cartoon showing a person amused at a suicide attempt was
22
     “merely a crass attempt at humor” and not speech on a matter of public concern).
23
     Hernandez’s post mocking Muslim contributions to science is likewise lacking in a
24
     discernable political or social message. Instead, Hernandez’s speech, once again,
25
     constitutes a denigrating attack on people of Islamic faith. Similarly, the post identifying
26
     Muhammad as the most common name of a gang rapist in the UK serves to perpetuate a
27
28

                                                   6
         Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 7 of 18




 1   negative view of Muslims, rather than foster discourse on issues of public significance.2
 2           In light of the foregoing, this Court correctly reached the following conclusion
 3   regarding the unprotected nature of Plaintiff’s speech, which remains binding:
 4           Although the form of Plaintiff Hernandez’s communications weigh in favor
             of them being of public concern, the most important factor—content—does
 5           not. Further, the context of the posts also weighs against the posts being
             matters of public concern. Therefore, the Court finds Plaintiff Hernandez’s
 6           speech was not on a matter of public concern.
 7   [Doc. 36 at 13] This determination, by itself, is fatal to Hernandez’s “as applied” claim.

 8           C.     The Pickering Balance Weighs Heavily In Favor Of The City.

 9           Even if Hernandez’s speech touched on a matter public concern (which it did not),

10   the City is still entitled to prevail under the Pickering balance. Regardless of how

11   Hernandez’s postings are construed, there can be no debate that the Police Department’s

12   interest in maintaining order and harmony outweighed any alleged protected interest

13   Hernandez may have had in disseminating derogatory content targeted at Muslims.

14           Government employers are empowered to regulate speech that is disruptive to the

15   management of personnel and internal affairs. See, e.g., Connick v. Myers, 461 U.S. 138,

16   146-148 (1983). Thus, as part of the analysis of a First Amendment claim, courts must

17   perform a balancing test to determine whether the interest of the government employer “in

18   promoting the efficiency of the public services it performs through its employees”

19   outweighs the employee’s interests, as a citizen, “in commenting upon matters of public

20   concern.” Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968). Relevant considerations

21   in this balancing test are “whether the statement impairs discipline by superiors or

22   harmony among co-workers, has a detrimental impact on close working relationships for

23   which personal loyalty and confidence are necessary, or impedes the performance of the

24   speaker’s duties or interferes with the regular operation of the enterprise.” Rankin v.

25   McPherson, 483 U.S. 378, 388 (1987); see also Brewster v. Board of Educ., 149 F.3d 971,

26   979 (9th Cir. 1998) (government has “wide discretion and control over the management of

27   2
      While Hernandez now attempts to characterize his posts as part of a debate on
     assimilation, the Court must look to what “employees actually said, not what they say they
28   said after the fact.” Desrochers, 572 F.3d at 711.

                                                   7
      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 8 of 18




 1   [] personnel and internal affairs [including] the prerogative to remove employees whose
 2   conduct hinders efficient operation and to do so with dispatch.”). The Pickering balance is
 3   a question of law to be resolved by the Court. Connick, 461 U.S. at 148 n.7 (1983).
 4          When applying the Pickering balance, courts give substantial deference to a
 5   governmental entity’s judgment in making personnel decisions concerning police officers.
 6   Aguilera v. Baca, 510 F.3d 1161, 1171 (9th Cir. 2007) (“[Police] are entitled to deference,
 7   within reason, in the execution of policies and administrative practices that are designed to
 8   preserve and maintain security, confidentiality, internal order, and esprit de corps among
 9   their employees.”); Cochran v. City of Los Angeles, 222 F.3d 1195, 1201 (9th Cir. 2000)
10   (“Discipline and esprit de corps are vital to [police department’s] functioning. Given that
11   ‘a wide degree of deference to the employer’s judgment is appropriate’ when ‘close
12   working relationships are essential to fulfilling public responsibilities,’ the balance of
13   interests tips in favor of the City.”); Kannisto v. City and County of San Francisco, 541
14   F.2d 841, 843 (9th Cir. 1976) (same). When this deference is properly applied, the
15   inescapable conclusion is that Hernandez’s speech was unprotected.
16          On Hernandez’s side of the equation, he is seeking protection for speech that
17   denigrates members of the Islamic faith (including mocking their beliefs and culture);
18   perpetuates anti-Muslim sentiments; and attempts to breed animosity between veterans
19   and Muslims. These matters, even if protected (which they are not), do not reside at the
20   core of the First Amendment.
21          Indeed, courts have repeatedly found that a plaintiff’s right to engage in racist off-
22   duty speech is outweighed by a public employer’s interest in a harmonious work
23   environment and a positive relationship with the public. See, e.g., Locurto v. Guiliani, 447
24   F.3d 159, 180 (2nd Cir. 2006) (rejecting First Amendment claim where police officers
25   were terminated based on concerns that their speech would cause the public, and
26   particularly members of minority communities, to regard the police department as racist);
27   Pappas v. Giuliani, 290 F.3d 143, 145, 151 (2nd Cir. 2002) (holding that the plaintiff’s
28

                                                   8
      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 9 of 18




 1   right to anonymously distribute “offensive racially bigoted materials” was outweighed by
 2   his employer’s interest “in promoting the efficiency of the public service it performs”);
 3   Spetalieri v. Kavanaugh, 36 F.Supp.2d 92, 100, 106 (N.D.N.Y. 1998) (even assuming the
 4   plaintiff’s off-duty speech in which he spoke “in a denigrating manner about African-
 5   Americans” touched on a matter of public concern, the “potential for disruption in the”
 6   police department “outweighs the value of [the] plaintiff’s speech”). The same reasoning
 7   applies to bigoted speech that is targeted at Muslims.
 8          In contrast to the limited (and likely non-existent) value of Hernandez’s speech, the
 9   City has an overwhelming interest in preserving order, harmony, and discipline within the
10   Police Department. There is perhaps no more important governmental function than to
11   protect the safety of its citizens. Hernandez’s purported right to post anti-Muslim material
12   is dwarfed by the City’s compelling interests in regulating disruptive speech.
13          Importantly, “in executing the Pickering balance, courts should not require
14   government employers to demonstrate that the employee’s speech actually disrupted
15   efficient office operation; rather, ‘reasonable predictions of disruption’ are sufficient.”
16   Moran v. Washington, 147 F.3d 839, 846 (9th Cir. 1998). Here, the consequences of
17   Hernandez’s speech are easy to recognize.
18          Police officers are held to the highest level of integrity, and it is critically important
19   for the Police Department to have a positive and trusting relationship with the public in
20   order to provide effective law enforcement services. Furthermore, it is crucial for police
21   officers to trust their colleagues, since they may be required to rely upon them for back-up
22   in potentially life-threatening situations. Against this backdrop, Hernandez’s postings can
23   be reasonably expected to: (1) create discord between members of the Police Department
24   who must work together closely to perform important public safety functions, including
25   those who are Muslim or have family, friends, or loved ones who practice the Islamic
26   faith; (2) create distrust of the Police Department among the general public; (3) discourage
27   Muslims from reporting crimes or cooperating with law enforcement; and (4) create
28

                                                    9
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 10 of 18




 1   friction between police officers who are military veterans and members of the Islamic
 2   community. Based on these concerns alone, the Court should conclude that the Pickering
 3   balance weighs strongly in favor of the City.
 4          Even though reasonable predictions of disruption would be sufficient for the City to
 5   prevail, the Court need not rely solely on the mere possibility that Hernandez’s postings
 6   could cause public mistrust and discredit to the Police Department. Indeed, the material
 7   publicized by the PVP (which included Hernandez’s bigoted postings) resulted in a
 8   cascade of negative publicity. [See Exhibit A at p. 2, attached hereto]
 9          As the Ninth Circuit has expressly recognized, police officers are charged with
10   preserving the integrity and image of the department, and therefore, speech that results in
11   public denigration of the agency loses its protection. See Dible v. City of Chandler, 515
12   F.3d 918, 928-29 (9th Cir. 2008). These precise circumstances exist here, as demonstrated
13   by the public’s response to the postings.
14          In sum, Hernandez’s speech is worthy of no protection, as previously decided by
15   this Court. In contrast, the City’s interests are strong enough to not just tip the balance in
16   its favor, but to break the scale. Thus, this Court properly concluded that “Defendants
17   have met their burden of showing that their interest in promoting efficiency in the public
18   services the Department performs through its employees outweighs both Plaintiff
19   Hernandez’s interest in speaking and the public’s interest (if any) in hearing the speech.”
20   [Doc. 36 at 16] For this additional reason, Hernandez’s “as applied” claim must fail.
21          D.     Plaintiffs Cannot Succeed On Their Facial Challenge.
22          Plaintiffs’ facial challenge to the social media policy is unavailing. In assessing a
23   preemptive attack on a restriction on speech, courts apply a modified version of the
24   Pickering framework. Sabatini, 369 F. Supp. 3d at 1090. First, courts assess the policy’s
25   breadth by examining its text to determine “whether the restriction reaches speech on a
26   matter of public concern.” Id.; see also Field Day, LLC v. Cty. of Suffolk, 463 F.3d 167,
27   174 (2d Cir. 2006) (“A ‘facial challenge’ to a statute considers only the text of the statute
28   itself, not its application to the particular circumstances of an individual.”). Courts then

                                                   10
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 11 of 18




 1   look to the public employer’s justification for the policy, weighing “the impact of the ban
 2   as a whole—both on the employees whose speech may be curtailed and on the public
 3   interested in what they might say—against the restricted speech’s ‘necessary impact on
 4   the actual operation’ of the Government.” Id. In applying this test, the Court must
 5   consider the challenged provision in the context of the broader policy, and, if possible,
 6   apply a limiting construction to avoid a finding of unlawfulness. Virginia v. Am.
 7   Booksellers Ass’n, 484 U.S. 383, 397 (1988); Sabatini, 369 F. Supp. 3d at 1097 (courts
 8   must construe a challenged provision “in the context of the broader social-media policy
 9   and ‘consider whether the [policy] is ‘readily susceptible’ to a limiting construction that
10   would render it constitutional’”).
11          Here, assuming arguendo that the social media policy reaches speech on a matter of
12   public concern, the restrictions are justified based on the overwhelming need to promote
13   efficiency, order, and discipline within the Police Department.
14          Plaintiffs attempts to challenge certain parts of the “PERSONAL USE” section in a
15   vacuum, but ignore the overall context. [FAC at ¶¶ 70-74] When the “PERSONAL USE”
16   section of the social media policy is examined as a whole, the context makes clear that it is
17   intended to balance an employee’s right to engage in protected speech against the
18   disruption to the Police Department, with the end result being that the policy only restricts
19   speech when the balance tips in the City’s favor. By illustration:
20        • Section 3.27.9(A) begins with the following prefatory statement: “Department
            personnel are cautioned their speech and related activity on social media sites
21          may be considered a reflection upon their position, and, in some instances, this
            Department.” This general guidance, which provides context for the policy, is in
22          line with the Ninth Circuit’s observation that police officers have a duty to
            safeguard the image of the department. Dible, 515 F.3d at 928-29. [Exhibit 3 to
23          FAC at pgs. 5-6]
          • Sections 3.27.9(A)(2) and 9(A)(3) state that “Employees are responsible for their
24          social media postings if they are found to be in violation of any City or
            Department policy” and “Employees may not use social media to harass,
25          discriminate, bully, retaliate, etc.” These restrictions are appropriately targeted at
            speech that impairs relationships, erodes public trust, or otherwise violates an
26          independent City policy. [Id.]
          • Section 3.27.9(B) of the social media policy is prefaced with the following
27          statement: “Personal social media activity must not interfere with work duties or
            the operation of the department.” This makes clear that there must be some nexus
28          between the speech and an employee’s job for the restrictions to apply, thus

                                                  11
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 12 of 18



            limiting the reach of the policy. [Id.]
 1
          • Section 3.27.9(B)(6) explicitly recognizes that police officers are “free to express
 2          themselves as private citizens on social media sites to the degree that their speech
            does not impair working relationships of the Department, are detrimental to the
 3          mission of and functions of the Department, that undermine respect or public
            confidence in the Department, cause embarrassment to the Department or City,
 4          discredit the Department or City, or undermine the goals and mission of the
            Department or City.” This largely aligns with the factors relevant to the Pickering
 5          balance, and disproves Plaintiffs’ erroneous contention that the City does not
            weigh the employees’ interests. [Id.]
 6
            As previously noted, in deciding the question of overbreadth, the Court must
 7
     consider whether the policy is “readily susceptible” to a limiting construction that would
 8
     render it constitutional. Powell’s Books, Inc. v. Kroger, 622 F.3d 1202, 1208 (9th Cir.
 9
     2010). When looked at in totality, the social media policy involves an appropriate
10
     balancing of both sides’ interests and imposes restrictions only if (1) the employee’s
11
     speech impacts the workplace; and (2) the disruption to the organization and/or
12
     impairment to relationships outweighs any constitutional protection.
13
            The decision in Sabatini is instructive on this issue. There, the police department
14
     adopted a social media policy stating that employees “are free to express themselves as
15
     private citizens in matters of public concern” as long as their speech doesn’t “[i]mpair
16
     working relationships,” “[i]mpede the performance of duties,” “[i]mpair discipline and
17
     harmony among coworkers,” or “[n]egatively impact or tend to impact the department’s
18
     ability to serve the public” – a restriction that is similar in scope to the City’s policy. 369
19
     F. Supp. 3d at 1096. The court reasoned that “[b]ecause the policy formulaically prohibits
20
     only the types of speech that would tilt the Pickering balance in Metro’s favor, it is
21
     difficult to conclude that the policy as whole is overbroad.” Id. at 1096-97.
22
            The court then considered one particular facet of the challenged policy: a
23
     prohibition on “speech that ridicules, maligns, disparages, or otherwise promotes
24
     discrimination against race, ethnicity, religion, sex, national origin, sexual orientation,
25
     age, disability, political affiliation, gender identity and expression or other explicit class of
26
     individuals. . . .” Id. at 1097. The Sabatini court acknowledged that this language may
27
     reach some protected speech, but recognized the duty to assess the plaintiff’s challenge “in
28

                                                   12
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 13 of 18




 1   the context of the broader social-media policy” and to consider whether the provision “is
 2   ‘readily susceptible’ to a limiting construction that would render it constitutional.” Id.
 3          The court concluded that the policy was appropriately restricted in scope because it
 4   does “not prohibit [] employees from speaking on matters of department policy or actions
 5   and from thus bringing to light what ‘ails’ the community’s police force. Nor does the
 6   policy prohibit employees from commenting on any particular topic, related or unrelated
 7   to the employee’s work. Rather, the policy’s objective--repeated throughout its text--is to
 8   prevent its employees from posting content online that would impair its ability to function
 9   by, among other things, eroding the public’s trust in the department.” Id. at 1099. By the
10   same token, the Police Department’s social media policy does not ban criticism of the
11   organization or prohibit commentary on particular subjects. Instead, the policy only
12   regulates speech that is detrimental to the Police Department’s operations.
13          Finally, the Sabatini court found that the defendant had a compelling justification
14   for the social media policy, explaining that:
15          Metro has a strong interest in maintaining public trust by prohibiting speech
            that would cause the public to question its ability to “enforce[] the law
16          fairly, even-handedly, and without bias.” And although a prospective
            restriction on speech requires a greater showing than post-hoc discipline, I
17          find that Metro’s interest still satisfies this higher burden because public
            faith in the fair, unbiased administration of public institutions—especially
18          the criminal-justice system—is fundamental to our democratic society. That
            trust is eroded by police-officer speech that “ridicules, maligns, disparages,
19          or otherwise promotes discrimination against race, ethnicity, religion, sex,”
            etc. Accordingly, there is a “close and rational relationship” between
20          Metro’s interest in preserving the public’s trust and its social-media policy,
            which is tailored to prohibit speech that Metro has a legitimate and
21          overriding interest in prohibiting under the Pickering framework. The
            plaintiffs’ overbreadth prospective-restriction claims therefore fail.
22
     Id. Likewise, the City has an equally compelling reason for prohibiting speech that
23
     impairs relationships, disrupts operations, or brings discredit to the Police Department.
24
     Under the reasoning from Sabatini, the policy must survive Plaintiffs’ facial challenge.
25
     Thus, the Court correctly denied Plaintiffs’ request to enjoin enforcement of the social
26
     media policy and, under the same reasoning, should dismiss Plaintiffs’ facial challenge.3
27
     3
      In the Amended Complaint, Plaintiff asserts that the social media policy was applied in
28   an overly broad manner to warn officers for posting bible verses, political cartoons, and

                                                     13
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 14 of 18




 1 III.     THE PEACE OFFICER BILL OF RIGHTS CLAIM DOES NOT EXIST.
            For Count II of the Amended Complaint, Plaintiffs alleged that Defendants violated
 2
     Arizona’s peace officers bill of rights (“Bill of Rights”), A.R.S. § 38-1101 et seq., which
 3
     governs the process by which law enforcement officer misconduct is investigated and
 4
     disciplined and establishes an administrative right of appeal for certain disciplinary
 5
     actions. See A.R.S. §§ 38-1101 to 1106, 1110.
 6
            Plaintiffs allege that there were irregularities in the investigation into Hernandez’s
 7
     conduct, and that the range of proposed discipline (which has not yet been adjudicated), is
 8
     not reasonably related to the seriousness of the offense. The Bill of Rights, however, does
 9
     not contemplate or provide for judicial review of an investigation. Nor does it allow a
10
     peace officer to bypass the administrative appeal process and seek immediate judicial
11
     review of a proposed disciplinary action. Instead, the Bill of Rights establishes a statutory
12
     remedy for procedural violations – exclusion of evidence at the appeal hearing, unless the
13
     violation resulted from excusable neglect. A.R.S. § 38-1106(D). The reviewing authority
14
     is vested with the power to determine if a violation occurred, and what the consequence
15
     should be. A.R.S. § 38-1106(D), (E), and (L). Moreover, the Bill of Rights tasks the
16
     reviewing authority (not the courts) with conducting an appeal hearing and determining
17
     whether just cause existed for a challenged disciplinary action. A.R.S. § 38-1106(K).
18
            The Bill of Rights expressly grants a right of judicial review in only two narrow
19
     circumstances, neither of which applies here. First, if on appeal an independent board or
20
     hearing officer recommends reinstating or otherwise rejecting the demotion or termination
21
     of a law enforcement officer, and the final decision maker rejects that recommendation,
22
     the officer has a right to de novo review of that decision in superior court. A.R.S. § 38-
23
     1107(A). Second, a law enforcement officer who is employed by an agency that has no
24
25   logos. [FAC at ¶ 10] These allegations are irrelevant because (1) the affected officers
     are not parties to this case, so there is no basis for an “as applied” challenge; and (2)
26   facial challenges are assessed based exclusively on the text of the policy, and not the
     manner in which the policy is applied. Accord Field Day, 463 F.3d 167, 174 (2d Cir.
27   2006) (“A ‘facial challenge’ to a statute considers only the text of the statute itself, not its
     application to the particular circumstances of an individual.”); Smith ex rel. Smith v.
28   Mount Pleasant Pub. Sch., 285 F. Supp. 2d 987, 991 (E.D. Mich. 2003) (same).

                                                   14
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 15 of 18




 1   administrative review mechanism in place may bring an action in superior court for de
 2   novo review of the disciplinary action against him or her. A.R.S. § 38-1107(B).
 3          Here, Hernandez has not been disciplined, much less exhausted the administrative
 4   appeal process. Moreover, both A.R.S. § 38-1107(A) and (B) are inapplicable because the
 5   City allows employees in the classified service to appeal suspensions, demotions, and
 6   terminations to the Civil Service Board, and the decision of the Civil Service Board is
 7   final. [See Phoenix Personnel Rules 19-22, attached as Exhibit B]4 Thus, there is no basis
 8   for Plaintiffs to assert a claim under the Bill of Rights.
 9          Finally, to the extent Hernandez alleges deficiencies in the processes afforded him,
10   the statute contains no private right of action. Hinchey v. Horne, No. CV13-00260-PHX-
11   DGC, 2013 WL 4543994, at *12 (D. Ariz. Aug. 28, 2013) (the peace officer bill of rights
12   “does not appear to provide for a private right of action”). Thus, any deficiencies are
13   simply a matter for consideration by the administrative decision maker in ruling on the
14   appeal – a process that has not yet occurred. And to the extent that Hernandez is
15   dissatisfied with the outcome of any post-disciplinary appeal hearing, he can seek a
16   special action review. Woerth v. City of Flagstaff, 167 Ariz. 412 (Ariz. Ct. App. 1990).
17   Therefore, Count II alleging a violation of the Bill of Rights is baseless.5
18   IV.    DUE PROCESS DID NOT APPLY AT THE INVESTIGATIVE PHASE.
19          Throughout Counts I and III, Plaintiffs make several vague references to alleged
20   violations of procedural due process during the City’s investigation of Hernandez’s
21   conduct. Plaintiffs’ allegations are insufficient to state a facially plausible claim because
22   there is no right to due process at the investigative phase.
23          A Section 1983 claim based upon procedural due process has three elements: “(1) a
24   4
       The Court can properly consider the Personnel Rules as a public record. Biggs v. Town of
     Gilbert, No. CV11-330-PHX-JAT, 2011 WL 1793252, at *3, n.4 (D. Ariz. May 11, 2011)
25   (“[T]he Court can take judicial notice of the public Town of Gilbert Personnel Rules[.]”).
26   5
       Count II also alleges violations of the right to free speech under the Arizona Constitution.
     This purported claim fails for the same reasons as Count I under the First Amendment.
27   Iglesias v. City of Goodyear, No. CV 11-01891-PHX-FJM, 2013 WL 623576, at *2 (D.
     Ariz. Feb. 20, 2013) (“In Arizona, the analysis regarding whether speech is protected under
28   the state constitution is consistent with First Amendment case law.”).

                                                   15
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 16 of 18




 1   liberty or property interest protected by the Constitution; (2) a deprivation of the interest
 2   by the government; and (3) lack of process.” Portman v. County of Santa Clara, 995 F.2d
 3   898, 904 (9th Cir. 1993). In the employment context, due process requires that a tenured
 4   employee receive notice of the proposed grounds for discipline and an opportunity to be
 5   heard. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 544-45 (1985). In other
 6   words, the right to pre-termination due process is not triggered until there is a proposed
 7   deprivation of a protected right; otherwise, the employee’s property interest in continued
 8   employment is not implicated. Accordingly, courts have rejected due process claims that
 9   challenge an employer’s investigation of an employee’s misconduct, rather than the
10   procedures utilized in connection with the actual deprivation. See Tonkovich v. Kansas
11   Bd. of Regents, 159 F.3d 504, 523 (10th Cir. 1998) (“[T]he fact that University
12   administrators conducted an investigation without Professor Tonkovich’s knowledge does
13   not implicate procedural due process because he ultimately received notice of the charges
14   and a meaningful opportunity to respond in the hearing. . . .”); Derstein v. Kansas, 915
15   F.2d 1410 (10th Cir. 1990) (“The fact that Derstein may not have known in advance about
16   Van Buren’s internal investigation, did not receive more facts or a copy of the transcript at
17   the pretermination hearing is not significant.”); Cadorna v. City & County of Denver, No.
18   04CV01067-REBCBS, 2006 WL 1659064, at *2 (D. Colo. June 8, 2006) (“Although
19   plaintiff describes his pre-termination due process claims as involving defendant’s
20   allegedly faulty and biased investigation of the charges against him, such allegations do
21   not implicate constitutional due process rights.”); Ramirez-De Leon v. Mujica-Cotto, 345
22   F. Supp. 2d 174, 188 (D.P.R. 2004) (“[I]nvestigations conducted by administrative
23   agencies, even when they may lead to criminal prosecutions, do not trigger due process
24   rights[;] there must also be an adjudication.”) (citation omitted). Indeed, this Court
25   recently agreed that “allegations of a biased pre-termination investigation do not implicate
26   constitutional due process rights.” McClarty v. Tolleson, No. CV-16-00065-PHX-DJH at
27   p. 10 (D. Ariz. Sep. 16, 2016). Therefore, any due process claim should be dismissed.
28

                                                   16
     Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 17 of 18




 1    V.    COUNT III (UNCONSTITUTIONAL AND/OR UNLAWFUL CUSTOMS,
            POLICIES, AND FAILURE TO TRAIN) IS NOT A STAND-ALONE CLAIM.
 2
            For Count III of the Amended Complaint, Plaintiffs allege that Defendants are
 3
     liable for “unconstitutional and/or unlawful customs, policies and failure to train.”
 4
     However, this is not a stand-alone cause of action, but rather a method for imputing
 5
     liability to a municipality for an unlawful action. See Flores v. Cty. of Los Angeles, 758
 6
     F.3d 1154, 1158-59 (9th Cir. 2014) (holding that to establish municipal liability, a plaintiff
 7
     must show that the defendant was “deliberately indifferent to the need to train
 8
     subordinates, and the lack of training actually caused the constitutional harm or
 9
     deprivation of rights”) (emphasis added); Farkas v. State of Nevada Dep't of Corr., No.
10
     214CV00451JADVCF, 2016 WL 3397418, at *1, n. 2 (D. Nev. June 14, 2016) (“Custom
11
     and policy is not a stand-alone § 1983 claim, but rather a theory for imposing municipal
12
     liability under § 1983.”); McLean v. Pine Eagle Sch. Dist., No. 61, 194 F. Supp. 3d 1102,
13
     1113 (D. Or. 2016) (concluding that “there is no freestanding ‘failure to train’ claim under
14
     the Fourteenth Amendment (or any other constitutional provision)”); Rogers v. City of
15
     Winnsboro, Texas, No. 6:15-CV-003-MHS-KNM, 2016 WL 8730189, at *8 (E.D. Tex.
16
     July 8, 2016) (“Adopting or implementing careless and reckless policies, customs, or
17
     practices, however, is not a standalone claim under § 1983, but instead, is a means for
18
     establishing municipal liability based on an underlying constitutional violation by a
19
     municipal employee.”); Romero v. Bd. of Cty. Commissioners for the Cty. of Curry, 202 F.
20
     Supp. 3d 1223, 1267 (D.N.M. 2016) “(Defendants are correct that the Monell claim is not
21
     a separate, stand-alone claim ‘for the failure by the government to train its employees; it
22
     extends liability to a municipal organization where that organization's failure to train, or
23
     the policies or customs that it has sanctioned, led to an independent constitutional
24
     violation.’”) On this basis alone, Count III must fail.
25
                                         CONCLUSION
26
            For the reasons set forth above, Defendants respectfully request that this Court
27
     enter an Order dismissing the Amended Complaint in its entirety.
28

                                                  17
      Case 2:19-cv-05365-MTL Document 48 Filed 04/06/20 Page 18 of 18




 1            RESPECTFULLY SUBMITTED this 6th day of April 2020.
 2                                                PIERCE COLEMAN PLLC
 3
                                                  By /s/ Stephen B. Coleman
 4                                                   Stephen B. Coleman
 5                                                   7730 E. Greenway Road, Ste. 105
                                                     Scottsdale, Arizona 85260
 6                                                   Attorneys for Defendants
 7
 8                                   CERTIFICATE OF SERVICE
 9            I hereby certify that on April 6, 2020, I electronically transmitted the attached
10   document to the Clerk’s Office using the ECF System for filing and caused a copy to be
11   electronically transmitted to all ECF registrants:
12   Steven J. Serbalik
13   STEVEN J. SERBALIK, P.L.C.
     4925 East Desert Cove Avenue #116
14   Scottsdale, Arizona 85254
     Attorneys for Plaintiffs
15
     By: /s/Karen M. Chenowth
16
     4817-5908-2936, v. 1
17
18
19
20
21
22
23
24
25
26
27
28

                                                    18
